DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terahara et al. (US 2017/0372562) in view of Hirono (US 2015/0302228, cited by applicant).
Regarding claims 1, 10 and 13, Terahara teaches a self-checkout POS apparatus (figs. 1 and 2), comprising: a shielding plate (8, [0025]) configured to shield radio waves formed in a box shape (6b) with an upper opening through which to place an accommodating body (13); an antenna (16) provided in the holding area to receive information from an RFID tag attached to a product ([0025]) that is passing through the upper opening; a reader and writer (32b) connected to the antenna to read information of the RFID tag from the information received by the antenna; and a printer (28) for providing a receipt; wherein the accommodating body is a bag (13) that accommodate the product; and the accommodating body includes a bag hanger (14) to hang the bag ([0020]-[0025] and [0028]).
Terahara fails to teach the shielding plate comprises a shielding body formed in a box shape and the antenna provided in the upper opening at an upper end as claimed.
However, Hirono teaches a self-checkout apparatus (figs. 1 and 4) comprising reading and writing apparatus (10) including a shield body configured to shield radio wave formed in a box shape (11, [0021] and [0024]); and an antenna (15) provide in the box shape.  Moreover, Hirono further suggests that the antenna can be arranged on surfaces of the reading room (13) of the casing (shielding body) ([0023]).  
In view of Hirono’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Terahara by incorporating the teaching as taught by Hirono so as to shield the radio wave from interference (see Hirono: [0024]).  Moreover, by arranging the antenna in the upper opening as claimed is just a matter of design option to  arrange/rearrange the antenna within the holding area as suggested by Hirono.  Furthermore, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
	Terahara as modified by Hirono silent to the hanger disposed above the shield body as claimed.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Terahara and Hirono for the hanger to dispose above the shield body as claimed since it is just a matter of design option. 
	Regarding claims 2 and 14, Terahara as modified by Hirono teaches all subject matter claimed as applied above.  Both Terahara and Hirono further teach wherein a front wall of the shielding body is open such that the accommodating body passes through the front wall (Terahara: fig. 1.  Hirono: fig. 2).
	Regarding claims 4 and 16, Terahara as modified by Hirono teaches all subject matter claimed as applied above.  Both Terahara and Hirono further teach wherein the accommodating body is an accommodating case that accommodate the product (Terahara: [0024] and [0025].  Hirono: fig. 2).
	Regarding claims 5 and 17, Terahara as modified by Hirono teaches all subject matter claimed as applied above.  Hirono further teaches a buffer material (14) on a bottom surface of the shielding body (fig. 3 and [0023]).
	Regarding claims 6 and 18, Terahara as modified by Hirono teaches all subject matter claimed as applied above.  Hirono further teaches wherein the shielding body has four side walls and a bottom wall (fig. 2).
Regarding claims 7 and 19, Terahara as modified by Hirono teaches all subject matter claimed as applied above.  Hirono further teaches the shielding body comprises four side walls made of a radio wave shielding material ([0021] and [0024]) but silent to the shielding body made of a transparent material.  However, Hirono further suggests that other materials can be used for the shielding body ([0021]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Terahara and Hirono for the shield body made of a transparent material as claimed since it is just a matter of design option to use an alternative material for the shield body.
Regarding claim 8, Terahara as modified by Hirono teaches all subject matter claimed as applied above.  Hirono further teaches wherein the shielding body comprises four side wall made of a radio wave shielding material ([0021] and [0024]).
	Regarding claim 9, Terahara as modified by Hirono teaches all subject matter claimed as applied above.  Both Terahara and Hirono further teach wherein the box shape is a rectangular shape (Terahara: fig. 1.  Hirono: fig. 7).
	Regarding claim 11, Terahara as modified by Hirono teaches all subject matter claimed as applied above.  Both Terahara and Hirono further teach reading product information from the RFID tag (Terahara: [0025].  Hirono: [0023]).
	Regarding claim 12, Terahara as modified by Hirono teaches all subject matter claimed as applied above.  Both Terahara and Hirono further teach writing registration completion information to the RFID tag (Terahara: [0057].  Hirono: [0018] and [0033]).
	Regarding claim 20, Terahara as modified by Hirono teaches all subject matter claimed as applied above.  Both Terahara and Hirono further teach a display to show transactions and a card reader to facilitate processing payment (Terahara: [0020].  Hirono: [0016] and [0017]).
Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terahara as modified by Hirono as applied to claims 1 and 13 above, and further in view of Sano et al. (US 2010/0182132, cited by applicant).
Regarding claims 3 and 15, Terahara as modified by Hirono teaches all subject matter claimed as applied above except for wherein a first portion of the antenna is above an upper edge of the shielding body at the upper opening, and a second portion of the antenna is inside the shielding body.  However, Hirono further suggests that the antenna can be arranged on surfaces of the reading room (13) of the casing (shielding body) ([0023]).  Moreover, Sano teaches a first portion of antenna (51A-51D) is above an upper edge of the body (17) at the upper opening, and a second portion of the antenna is inside the body (fig. 1).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Terahara for the first portion of the antenna is above an upper edge of the shielding body at the upper opening, and a second portion of the antenna is inside the shielding body as claimed since it is just a matter of design option to  arrange/rearrange the antenna within the holding area as suggested by Hirono and Sano.  Furthermore, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Kangas et al. (US 2013/0126611); Ono et al. (US 2019/0188428); Zang et al. (US 2019/0172296) are cited because they are related to point of sale terminal comprising reading apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887